Citation Nr: 0623923	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-32 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for skin cancer, claimed as 
due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1943 to May 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision of the Cleveland, Ohio Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Travel 
Board hearing was held before the undersigned in June 2006.  
The veteran's claims file is now in the jurisdiction of the 
Roanoke RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.

The June 7, 2006 supplemental statement of the case (SSOC) 
was the last time the RO made a determination concerning the 
veteran's entitlement to service connection for skin cancer.  
Since then, the veteran has submitted additional evidence in 
the form of a June 22, 2006 letter from his treating 
physician.  This letter is pertinent to the veteran's claim 
as it suggests a possible relationship between the veteran's 
current skin cancer and radiation and sun exposure in 
service.  This evidence has not been considered by the RO, 
and the veteran has not waived initial AOJ consideration of 
this evidence.  Consequently, it must be reviewed by the RO 
before it can be reviewed by the Board.    
Additionally, the RO has undertaken appropriate development 
relating to the determination of service connection for skin 
cancer on a presumptive basis or on the basis of a 
"radiogenic disease" under 38 C.F.R. § 3.311.  However, 
service connection for disability claimed as due to exposure 
to ionizing radiation may also be granted under 38 C.F.R. § 
3.303(d) when competent evidence establishes that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.   See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Given that the June 
2006 letter from the veteran's treating physician suggests a 
possible relationship between exposure to ionizing radiation 
and sun exposure in service and current skin cancer, further 
development in the form of a VA examination is necessary for 
appropriate adjudication of the veteran's claim.   

While the Board is aware that this case has been pending for 
quite some time and was advanced on the docket due to the 
veteran's advanced age, given that he has not waived RO 
consideration of the June 2006 letter and that the letter 
suggests the need for a medical advisory opinion, the case 
must be remanded to the RO for further development.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the 
veteran's claims file to be forwarded to 
an appropriate specialist (dermatologist 
?) for review and an advisory medical 
opinion as to whether there is a 
relationship between the veteran's current 
skin cancer and his exposure to radiation 
and/or sunlight in service.  The 
consulting specialist should respond to 
the following:

a)  Is it at least as likely as not (a 50 
percent or better probability) that the 
veteran's skin cancer is related to his 
exposure to ionizing radiation in 
service?.  
b)  Is it at least as likely as not that 
the veteran's current skin cancer is 
related to his sunlight exposure in 
service?  
c)  Is it at least as likely as not that 
the veteran's current skin cancer is 
related to a combination of his exposure 
to ionizing radiation and exposure to 
sunlight in service?

The consulting specialist should note the 
most current estimate of the ionizing 
radiation to which the veteran was exposed 
(contained in a January 2005 letter from 
the Defense Threat Reduction Agency), and 
should explain the rationale for his or 
her opinion in detail with reference to 
the pertinent evidence of record.  The 
specialist should specifically explain the 
rationale for any conflict in the opinion 
provided with the June 2006 opinion by the 
veteran's treating physician.   

2.  The RO should then readjudicate the 
claim in light of all evidence added to 
the record since June 7, 2006.  If it 
remains denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant until he is 
notified.    

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



